Case 1:17-cr-00548-PAC Document 330 Filed 02/21/20 Page 1 of 3
Case 1:17-cr-00548-PAC Document 330 Filed 02/21/20 Page 2 of 3
         Case 1:17-cr-00548-PAC Document 330 Filed 02/21/20 Page 3 of 3



                                       ENDORSEMENT

                                 USA v. Joshua Adam Schulte
                                    S-2 17 Cr. 548 (PAC)


       The matters raised in the Government's letter of February 12, 2020, with regard to

witnesses that Defendant may call to testify has been resolved, with the exception of Secretary

Pompeo. As to his testimony, Defendant has failed to show any facts related to this case of

which Secretary Pompeo has first-hand knowledge. There is not any evidence that Secretary

Pompeo took an active role in conducting the investigation of the Vault 7 leak, nor any evidence

that he approved the substance of the first search warrant application on the Defendant.

Moreover, it is not relevant who approved the search warrant, which the Court has already

determined to be appropriate.

       Finally, the suggestion that WikiLeaks' role in the "publication of the stolen DNC

emails" somehow justifies calling Secretary Pompeo is off base. The topic is irrelevant.

       The Government's motion to preclude Secretary Pompeo's testimony is granted.

Dated: New York, New York
       Februaty 21, 2020


                                                    SO ORDERED


                                                       {tuJfl�
                                                    PAUL A. CROTTY
                                                    U.S. District Judge
